Exhibit 10.1

 

SECOND AMENDMENT TO OFFICE LEASE

 

This Second Amendment to Office Lease (this “Second Amendment”) is made and
entered into by and between ASP, Inc., the managing partner of Boulder Tower
Tenants in Common (“Landlord”), and HELMERICH & PAYNE, INC., a Delaware
Corporation (the “Tenant”), effective on and as of the date on which Tenant
executes this Second Amendment, as set forth on the signature page (the
“Effective Date”).

 

W I T N E S SETH

 

WHEREAS, Landlord and Tenant previously entered into that certain Office Lease
dated May 30, 2003, as amended by that certain First Amendment to the Lease
dated as of May 23, 2008 (“Lease”); pursuant to which Landlord leases to Tenant
certain premises totaling 137,792 rentable square feet in the building commonly
known as Boulder Towers (the “Building”), located at 1437 South Boulder, Tulsa,
Oklahoma 74119 (the “Existing Premises”); and

 

WHEREAS, Landlord and Tenant desire to extend the term of the Lease, expand the
Premises, and amend certain other terms of the Lease, all as more particularly
provided hereinbelow;

 

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

 

1.                                       Definitions.  All capitalized terms
used herein shall have the same meaning as defined in the Lease, unless
otherwise defined in this Second Amendment.

 

2.                                       Extension of Lease.  Landlord and
Tenant hereby agree to extend the term of the Lease as to the Existing Premises
(currently stipulated to terminate on January 31, 2020), for an additional
period of five (5) years commencing on February 1, 2020 and continuing through
and expiring on January 31, 2025 (the “Extension Term”).

 

3.                                       Expansion Space.  Landlord and Tenant
hereby confirm, stipulate and agree that the Existing Premises shall be expanded
as of the Term Commencement Date (“TCD”), to include an additional 31,076
rentable square feet of office space (the “Expansion Space”), consisting of
23,153  rentable square feet, being the entire west wing of the 11th floor and a
portion of the east wing of the 11th floor and 7,923 contiguous rentable square
feet on the east wing of the 11th floor (the “Takedown Space”) as described on
Exhibit “A” attached hereto.  The parties acknowledge that Exhibit “A” is not
final and will be modified, but no such modification shall effect the amount of
free rent as described in the second grammatical paragraph of this Section.

 

The Takedown Space shall be used as a conference center for the first twelve
(12) months following the Term Commencement Date and no Annual Rental shall be
due and payable during such twelve (12) month period.  Thereafter, Tenant shall
have the exclusive and continuing right to use all or any portion of the
Takedown Space (as it may be later increased or decreased by Tenant) as a
conference center or as office space.

 

--------------------------------------------------------------------------------


 

With such Expansion Space, the total rentable square feet of the Leased Premises
is 168,868 rentable square feet and the total rentable area of the Building is
521,802 rentable square feet.

 

4.                                       Tenant’s Share and Operating Expense
Base. Tenant’s Share attributable to the Expansion Space shall be 5.96%.
Tenant’s Share attributable to the entire Leased Premises after the addition on
the TCD of the Expansion Space shall be 32.36%; provided however, with respect
to the Expansion Space, Tenant shall pay no Operating Expenses for calendar 2011
or for that portion of calendar 2012 prior to the TCD.  The Operating Expense
Base for the Expansion Space shall mean the amount of Operating Expenses for the
calendar year 2012. From and after the TCD, the 5% cap on increases in Tenant’s
Share attributable to the Expansion Space as to increases in Operating Expenses,
as set for the in Section 4.02(g) of the H&P Lease, shall be applicable to the
Expansion Space and Tenant’s Share shall be made in reference to the base amount
established in 2012.

 

5.                                       Rent.

 

(a)                                  Commencing on the TCD (currently estimated
to be April  1, 2012) and continuing until January 31, 2020, the Annual Rental
for the Expansion Space payable by Tenant under the Lease shall be as follows:

 

Effective Date

 

Square
Footage

 

Price/RSF

 

AnnualRental

 

Monthly
Installment

 

Months 1-12 from TCD

 

23,153

 

$

13.75/RSF

 

$

318,353.75

 

$

26,529.48

 

Months 13-24 from TCD

 

31,076

 

$

14.00/RSF

 

$

435,064.00

 

$

36,255.33

 

Months 25-36 from TCD

 

31,076

 

$

14.25/RSF

 

$

442,833.00

 

$

36,902.75

 

Month 37 from TCD through January 31, 2020

 

31,076

 

$

14.50/RSF

 

$

450,602.00

 

$

37,550.17

 

 

(b)                                 Commencing February 1, 2020 and continuing
through January 31, 2025, the total Annual Rental payable by Tenant under the
Lease for the Extension Term and covering 168,868 rentable square feet shall be
as follows:

 

 

 

Square

 

 

 

Annual

 

Monthly

 

Type of Space

 

Footage

 

Price/RSF

 

Rental

 

Installment

 

Office

 

146,497

 

$

14.50/RSF

 

$

2,124,206.50

 

$

177,017.21

 

Data Center

 

3,564

 

$

9.50/RSF

 

$

33,858.00

 

$

2,821.50

 

Storage

 

18,807

 

$

5.75/RSF

 

$

108,140.25

 

$

9,011.69

 

 

6.                                       Tenant Improvement Allowance.  The
Landlord shall provide Tenant a $16.20 per rentable square foot Tenant
Improvement Allowance totaling $503,431.20 to reduce the cost of Tenant
Improvements to be constructed in the Expansion Space (in the same manner as set
forth in Exhibit B of the Lease), inclusive of demolition, above ceiling
modification, preliminary space planning and construction documents and
construction.  Landlord shall timely pay the cost of Tenant Improvements up to
the amount of the Tenant Improvement Allowance.  The estimated timeline for plan
completion and construction pricing is as follows:

 

--------------------------------------------------------------------------------


 

1.                                          December 16, 2011 - Preliminary
plans completed.

2.                                          December 31, 2011 - Construction
Documents completed and delivered to Tenant.

3.                                          January 13, 2012 - Construction
Documents approved or revised by Tenant.

4.                                          January 16, 2012 - Construction
Documents delivered to contractor.

5.                                          January 23, 2012 - Pricing from
contractor completed and delivered to Tenant.

6.                                          January 30, 2012 - Pricing approved
or revised by Tenant.

 

Items 2, 4 and 5 above are Landlord’s obligations.  As such, in the event Items
2, 4 and/or 5 are not completed by Landlord in accordance with the above
deadlines, the TCD shall be delayed one day for each day of delay in connection
with the completion of such items.

 

In the event that the total cost of Tenant Improvements is less than the Tenant
Improvement Allowance, then the balance shall be used by Tenant to improve any
area of the Leased Premises as long as the improvements are completed within two
(2) years from the TCD.  In the event that the total cost of Tenant Improvements
is more than the Tenant Improvement Allowance, then Tenant shall pay such excess
costs when such amounts become due and owing to the contractors.

 

7.                                       Contraction Right.  Section 2.E of the
First Amendment to Lease Contraction Option shall be amended and restated in its
entirety as follows:

 

Tenant shall have an ongoing right (the “Contraction Right”) to elect to reduce
by up to an aggregate of two (2) full floors of Office Space leased by Tenant
pursuant to the Lease at any time or times during the period February 1, 2015
through January 31, 2022, provided that Tenant contract in minimum increments of
all of its space on an east or west tower.  Tenant shall have the right to
choose which tower or towers will be subject to contraction, provided that
Tenant shall have no right to contract on the 14th floor of the Building.  That
part of the Office Space eliminated from the Lease as a result of Tenant’s
exercise, from time to time, of the Contraction Right shall be referred to
herein as the “Eliminated Space” and shall be determined as set forth on
Exhibit “B” attached hereto.  Each time Tenant desires to exercise this
Contraction Right, Tenant shall provide to Landlord at least six (6) months
prior written notice (the “Contraction Notice”) and shall pay to Landlord an
amount equal to the “Contraction Fee,” as defined below, at the time such
Eliminated Space is vacated by Tenant.  As used herein, the term “Contraction
Fee” shall be the sum of (i) $7.25 per rentable square feet of Eliminated Space
(as specified in the Contraction Notice and consistent with Exhibit “B”), plus
(ii) the amount of “Unamortized TI,” as defined below, attributable to that
portion of the Eliminated Space which is Expansion Space, plus (iii) the amount
of “Unrecouped Commission,” as defined below, attributable to that portion of
the Eliminated Space.  The “Unamortized TI” shall be an amount, as of the date
Tenant vacates the Eliminated Space, equal to the remaining unamortized balance
of the Tenant Improvement Allowance attributable to that portion of the
Eliminated Space which is Expansion Space, as set forth in Section 6 above, when
amortized, using a 6% per annum interest rate, over the period from the TCD for
the Expansion Space through January 31, 2020.  Within thirty (30) days of the
TCD, the parties shall prepare, attach and incorporate into this Second
Amendment a new, mutually satisfactory Exhibit “D” which will show the
amortization schedule for the Unamortized TI.  The “Unrecouped Commission” shall
be an amount, as of the date Tenant vacates the Eliminated Space, equal to the
remaining unrecouped balance of the leasing commissions attributable to the
Expansion Space payable with respect to the Eliminated Space, when allocated on
a straight line basis over the period from the TCD

 

--------------------------------------------------------------------------------


 

through January 31, 2020.  Within thirty (30) days of the TCD, the parties shall
prepare, attach and incorporate into this Second Amendment a new, mutually
satisfactory Exhibit “D” which will show the amortization schedule for the
Unrecouped Commission.  Landlord shall pay all commissions that may be owing as
a result of the execution of this Second Amendment and shall indemnify and hold
Tenant harmless therefrom.

 

8.                                       Parking.  With respect to the Expansion
Space, the Landlord shall provide Tenant one hundred three (103) parking spaces,
including thirty (30) reserved covered spaces in the attached parking structure
and seventy-three (73) on a non-reserved basis on the existing surface lots. As
of the TCD, Tenant shall have a total of four-hundred fifty-three (453) parking
spaces, which shall consist of one hundred ten (110) reserved covered spaces in
the attached parking structure and three hundred forty-three (343) on a non-
reserved basis on the existing surface lots. These spaces are free of charge. In
the event that Tenant exercises the Contraction Right the reserved parking
spaces and the non-reserved parking spaces attributable to the Eliminated Space
shall be reduced on a pro-rata basis.

 

9.                                       Renewal Term. Provided Tenant is not
then in default in any of its material obligations under this Lease after
applicable notice and curative periods have expired, Tenant shall have two
separate five-year options to renew the term of this Lease as to all of the then
existing Premises (individually the “Renewal Term” or collectively “Renewal
Terms”). The first such option shall be exercised by written notice to Landlord
given at least nine (9) months prior to January 31, 2025, and second option
shall be exercised by written notice given at least nine (9) months prior to
January 31, 2030. The Renewal Terms shall be on the same covenants, agreements,
terms provisions and conditions as are contained herein for the Extension Term,
except as expressly provided herein to the contrary and except for such as are,
by their terms, inapplicable to a Renewal Term. Tenant shall have no further
renewal options following expiration of the Renewal Terms. The rent payable
during the first five-year Renewal Term shall be the Fair Market Value Rate for
comparable buildings in the downtown/midtown Tulsa area, provided, however, such
Fair Market Value Rate shall not in any event exceed $17.00 per rentable square
foot per year. The second five (5) year Renewal Term shall be the Fair Market
Value Rate for comparable buildings in the downtown/midtown Tulsa area.

 

At any time after the Renewal Term has become effective and the rent payable
during such Renewal Term determined, Landlord and Tenant, upon request of
either, shall execute an agreement supplementary hereto setting out the date to
which such Renewal Term shall extend, the Annual Rental payable during such
Renewal Term and the Premises for such Renewal Term.

 

10.                                 Signage Rights.  The Lease is hereby amended
as follows:

 

(i)                                     Section 26.08 Signage Rights is hereby
amended and restated in its entirety as follows:

 

“Section 26.08 Signage Rights.  Landlord shall have the right to grant to any
tenant at the Building signage rights on (i) any monument or other sign located
on ground level outside the Building, and (ii) on any side of the Building from
the ground floor of the Building to the top of the third floor of the Building. 
Subject to Landlord’s limited right to terminate the Exclusive Right (as set
forth in Addendum One hereto), Landlord will have no other signage rights on the
north, south, east and west sides of the Building above the top of the third
(3rd) floor of the Building.

 

(ii)                                       The fifth line of the first sentence
of ADDENDUM ONE, SIGNAGE RIGHTS is hereby amended by inserting the word “west”
after the word “east”.

 

--------------------------------------------------------------------------------


 

11.                                 Supplemental Heating and Cooling Units. 
Presently Tenant possesses, operates and maintains 27 supplemental heating
and/or cooling units (“SHVAC”) in the Existing Premises.  The Tenant shall have
the right at any time to install at its cost and operate up to four additional
SHVAC units in the Leased Premises.  In the event of failure of any SHVAC, then
it is agreed that Tenant will pay the cost to purchase and install the same or
similar unit.

 

Landlord and Tenant agree that the Tenant conference center (as described on the
attached Exhibit “C”) will require seven supplemental heating and cooling units,
being one supplemental unit for each conference room and one unit for the
kitchen and hallway.  Within five business days from the Effective Date, the
parties will in good faith select a mechanical engineer to provide
specifications and types of supplemental heating and cooling units required for
the reasonable comfort of Tenant’s employees based on the maximum capacity for
each conference room.  The parties acknowledge that the large conference room’s
maximum capacity will be at least 145 people.  If such mechanical engineer
represents in writing that a fan coil system will provide the required heating
and cooling comfort for Tenant’s employees, then Tenant will agree to the
installation of fan coil units in each conference room and one unit for kitchen
hallway.  In such case, Landlord will pay directly to its contractor all costs
of fan coil units in excess of the costs to install comparable SHVAC units. 
Notwithstanding anything to the contrary in the Lease, Tenant shall have the
right to operate all types of supplemental heating and cooling units during the
term of this Lease.

 

12.                                 Authority. Each of Landlord and Tenant
represents and warrants to the other that the execution, delivery and
performance of this Second Amendment by such party is within the requisite power
of such party, has been duly authorized and is not in contravention the terms of
such party’s organizational or governmental documents.

 

13.                                 Binding Effect. Each of Landlord and Tenant
further represents and warrants to the other that this Second Amendment, when
duly executed and delivered, will constitute a legal, valid, and binding
obligation of Tenant, Landlord and all owners of the Building, fully enforceable
in accordance with its respective terms, except as may be limited by bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization or similar
laws affecting the rights of creditors generally and the availability of
specific performance or other equitable remedies.

 

14.                                 Successors and Assigns.  This Second
Amendment will be binding on the parties’ successors and assigns.

 

15.                                 Brokers.  Tenant warrants that it has had no
dealings with any broker or agent other than CB Richard Ellis/Oklahoma (the
“Broker”) in connection with the negotiation or execution of this Second
Amendment, and Tenant agrees to indemnify Landlord and hold Landlord harmless
from and against any and all costs, expenses or liability for commissions or
other compensations or charges claimed to be owed by Tenant to any broker or
agent, other than Broker, with respect to this Second Amendment or the
transactions evidenced hereby.

 

16.                                 Amendments.  With the exception of those
terms and conditions specifically modified and amended herein, the Lease shall
remain in full force and effect in accordance with all its terms and conditions.
In the event of any conflict between the terms and provisions of this Second
Amendment and the terms and provisions of the Lease, the terms and provisions of
this Second Amendment shall supersede and control.

 

--------------------------------------------------------------------------------


 

17.                                 Counterparts.  This Second Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of such counterparts shall constitute one agreement. To
facilitate execution of this Second Amendment, the parties may execute and
exchange facsimile counterparts of the signature pages and facsimile
counterparts shall serve as originals.

 

18.                                 Disclosure.  CB Richard Ellis/Oklahoma are
partners in Boulder Towers and are Licensed Realtors in Oklahoma.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to be
effective as of the day and year as set forth above.

 

 

LANDLORD:

 

 

 

By: ASP, Inc.

 

 

 

Managing Partner of

 

Boulder Towers Tenants in Common

 

 

 

 

 

 

 

By:

/s/ William H. Mizener

 

Name:

William H. Mizener

 

Title:

President

 

Date Executed:

December 13, 2011

 

 

 

 

 

 

 

Helmerich & Payne, Inc.

 

 

 

 

 

 

By:

/s/ Steven R. Mackey

 

Name:

Steven R. Mackey

 

Title:

Executive Vice President

 

Date Executed:

December 13, 2011

 

--------------------------------------------------------------------------------